Exhibit 10.1

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST UNDER 17 C.F.R. SECTIONS 24b-2, 200.80(B)(4) AND
230.406.

SUPPLY AGREEMENT

This Agreement (the “Agreement”) effective as of the 23rd day of June, 2010 (the
“Effective Date”) is by and between Kensey Nash Corporation, a Delaware
corporation, (“Seller”) whose principal place of business is 735 Pennsylvania
Drive, Exton, PA 19341 and St. Jude Medical, Cardiology Division, Inc. d/b/a St.
Jude Medical, Cardiovascular Division a Delaware corporation, (“Buyer”), whose
principal place of business is at 177 East County Road B, St. Paul, MN 55117 .

WHEREAS, Buyer desires to purchase Products (as described below) from Seller and
Seller desires to sell Products to Buyer under the terms and conditions set
forth herein.

NOW, THEREFORE, the parties, wishing to be legally bound, agree as follows:

1. PRODUCTS:

Collagen plugs in their current design configuration and used in currently
commercially available Angio-Seal vascular closure devices (the “Collagen
Plug”). Such collagen plugs are currently designated as Buyer’s Part Numbers:

 

  22934-000 Collagen plug, Certified 5 hole, 6f STS

 

  22935-000 Rectangular collagen, 8f STS

 

  23378-000 Collagen plug, VIP, 6f plug

 

  23378-001 Collagen plug, VIP, 8f plug

 

  100000973 6f Aus collagen plug, VIP (Australian derived)

 

  100000974 8f Aus collagen plug, VIP (Australian derived)

and, meeting the specifications (the “Specifications”) set forth in Schedule A,
which is attached to and made a part of this Agreement (collectively, the
“Product”). Such Specifications may be changed from time to time only as agreed
to in writing by the parties.

2. DURATION: The duration of this Agreement shall be from the Effective Date
until December 31, 2012 (“Initial Term”) unless terminated pursuant to the terms
of this Agreement or otherwise agreed in writing by the parties. The Initial
Term will be extended for one year (“Renewal Term”) unless a party provides the
other party with written notice of termination on or before March 31, 2012, and
such extension shall be contingent upon the parties’ agreement on Pricing with
negotitation on Pricing being in good faith. Initial Term and Renewal Term may
be referred to as “Term” in this Agreement.

3. CO-EXCLUSIVITY: Subject to the terms of this Agreement Seller will be, along
with Buyer and/or Buyer’s affiliate(s), the co-exclusive supplier of Collagen
Plugs during the Term of this Agreement.



--------------------------------------------------------------------------------

4. QUANTITIES:

4.1 Buyer shall purchase from Seller and Seller shall sell to Buyer a minimum of
** units of Collagen Plugs deliverable in calendar year 2011 and a minimum of **
units of Collagen Plugs deliverable in calendar year 2012 (individually “Annual
Minimum” or collectively “Annual Minimums”).

4.2 For Australian derived collagen plugs, Seller is not obligated to supply in
excess of ** units per calendar year. Seller is not obligated to make more than
two deliveries of Australian derived collagen per calendar year unless otherwise
agreed to in writing.

5. ORDER AND DELIVERY:

5.1 Within two business days of signing of this Agreement, Buyer will issue a
binding purchase order for ** units of Collagen Plugs deliverable on dates in
2011 as described in the purchase order (“2011 Initial Purchase Order”). The
2011 Initial Purchase Order satisfies Buyer’s Annual Minimum purchase obligation
for 2011.

5.2 On or before June 30, 2011 Buyer will issue a binding purchase order for its
anticipated 2012 annual needs and deliverable in 2012 (“2012 Initial Purchase
Order”).

5.3 Should Buyer elect to purchase Collagen Plugs in volumes exceeding the
Annual Minimum, Buyer shall issue a purchase order stating the desired shipment
date(s) and the quantity being ordered. Seller shall acknowledge promptly in
writing to Buyer each purchase order issued by Buyer and confirm delivery dates
to destinations specified by Buyer; however, delivery dates must not conflict
with Seller’s normal manufacturing lead times. Each delivery of Products shall
be accompanied by Seller’s Certificate of Conformance as described more fully in
the Specifications for the Products. If any terms and conditions contained in
such purchase order or acknowledgment conflict with the terms of this Agreement,
the terms and conditions of this Agreement shall apply to the transaction.
Changes in delivery date(s) or quantity specified in a purchase order may be
made by Buyer by means of a written amended purchase order, and shall become
effective upon written approval by Seller.

6. ADDITIONAL QUANTITIES: During the term of this Agreement, Seller agrees to
supply up to 110% of the 2011 Initial Purchase Order in calendar year 2011 and
110% of the 2012 Initial Purchase Order in 2012. In the event that Buyer
requires quantities of Product exceeding the initial purchase order in 2011
and/or 2012 by greater than ten percent (10%) (“Quantity In Excess of Initial
Purchase Order”) Buyer shall so notify Seller in writing at least ninety
(90) days in advance of Buyer’s desired shipping date for such Quantity In
Excess of Initial Purchase Order. Seller shall use commercially reasonable
efforts to meet Buyer’s requirements for such Quantity In Excess of Initial
Purchase Order, and shall inform Buyer within thirty (30) days of Seller’s
receipt of notice whether or not Seller will supply all or a portion of such
requirements. Should Seller be unable to supply Buyer with any Quantity in
Excess of Initial Purchase Order, the Buyer may purchase Product from
alternative suppliers only to the extent that Seller can not deliver such
Quantity in excess of Initial Purchase Order, and such actions will not be a
breach of any co-exclusivity provisions of this Agreement.

7. PRICE: The price for Products (the “Price”) shall be as set forth in Schedule
B attached to this Agreement.



--------------------------------------------------------------------------------

8. WARRANTY: Subject to the conditions set forth below, Seller warrants that
Products shipped hereunder meets and complies with the Specifications set forth
in Schedule A. Other than the foregoing, SELLER MAKES NO WARRANTIES OF
MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR PURPOSE EVEN IF THAT PURPOSE IS
KNOWN TO SELLER, NOR ANY OTHER EXPRESS OR IMPLIED WARRANTY. Buyer assumes all
risk and liability for results obtained by the use of Products covered by this
Agreement, whether used singly or in combination with other products.

9. INDEMNIFICATION: Subject to the conditions set forth below, Buyer shall fully
indemnify Seller, and Seller’s agents, parent, subsidiaries, affiliates,
employees, officers and directors, successors or assigns against all loss and
expense (including, without limitation, reasonable attorney’s fees) for injury
to or death of any person or loss of or damage to property incurred by Seller
and resulting in any way from Buyer’s use or sale of vascular closure devices,
or any act or omission, whether negligent or otherwise, on the part of the
Buyer, its agents, employees, subcontractors or assignees, in connection with
the performance of this Agreement except: (a) when such loss and expense are
caused by a defect in any Products which were manufactured by Seller, wherein
such defect caused such Products to not meet Specifications, and wherein such
Product(s) were a component of a vascular closure device manufactured and sold
by Buyer, or an affiliate of Buyer; or (b) when caused solely by the willful
misconduct or negligence of Seller. In the event of either exception set forth
in (a) or (b) in the preceding sentence, Seller shall fully indemnify Buyer, and
Buyer’s agents, parent, subsidiaries, affiliates, employees, officers and
directors, successors or assigns against all loss and expense (including without
limitation, reasonable attorney’s fees).

The indemnifying party’s obligations under this Section shall not apply unless:

 

  A. The indemnified party gives the indemnifying party prompt written notice of
claims for which the indemnified party seeks indemnification;

 

  B. The indemnified party cooperates with the indemnifying party in the defense
of such claims at the cost of the indemnifying party;

 

  C. The indemnifying party has the sole right to defend any such claim in the
manner it deems prudent, including retaining counsel of its choice; and

 

  D. The indemnifying party shall have the sole right to settle any such claim
provided that in settling any claim the indemnifying party obtains a complete
release for the indemnified party and does not admit fault or liability on
behalf of the indemnified party.

10. USE OF TRADEMARK: Each party agrees that it will not, without the other
party’s prior written consent, use and/or associate the other party, the other
party’s corporate name or any of the other party’s trademarks, either orally or
in writing, with any of the other party’s products, except that Buyer may use
Seller’s name and associate Seller with Buyer’s use of Products as is required
by federal or state regulation in gaining approval to market or to continue
marketing any of Buyer’s devices or products.

11. CLAIMS OF NON-CONFORMITY: Buyer shall provide notice to Seller of any claim
of non-conformity to Specifications arising from Products within one hundred
twenty (120) days after the later of the actual or scheduled date of receipt of
the shipment containing the specific Products unit that is the subject of the
claim (the “Claim Period”). Except as to claims for indemnification



--------------------------------------------------------------------------------

set forth in Section 9, failure to give notice of claim within the Claim Period,
shall constitute a waiver by Buyer of all claims in respect to such Products. No
claim of non-conformity to Specifications shall be allowed after Products has
been processed by Buyer in any manner, except that opening the packages and
inspecting Products with normal care in handling shall not constitute processing
nor disallow such claim. Payment prior to inspection of Products by Buyer shall
not constitute waiver of any rights under this Agreement. In addition,
acknowledgement of receipt on packing slips or bills of lading shall not
constitute acceptance of Products by Buyer. Products shall not be returned to
Seller without Seller’s prior permission, and then only in the manner and to the
destination prescribed by Seller. Seller shall reimburse Buyer for the actual
costs of returning any Products returned in accordance with Seller’s
instructions. Upon Seller’s confirmation of non-conformity, Seller will provide
Buyer with credit, refund or replacement at Seller’s option for the
non-conforming returned Products. In no event shall either party be liable to
the other for special, indirect or consequential damages.

12. QUALITY CONTROL:

12.1 Inspection, Timing. All Products shall meet the Specifications contained in
Schedule A, and shall be subjected to quality control inspections by Seller in
accordance with Seller’s quality control standards and system which should be
consistent and in conformity with the laws and regulations set forth in
Section 17. If Buyer’s quality control inspection shows that any Products fails
to meet the Specifications contained in Schedule A, Buyer shall notify Seller
within forty-five (45) days of discovery of the non-conformity.

12.2 Lot Traceability. Vascular closure devices manufactured and sold by Buyer,
or an affiliate of Buyer, shall contain lot numbers such that collagen
components, including Products supplied hereunder, incorporated in such devices
can be traced back to the original supplier’s lot number.

13. DELIVERIES: Deliveries shall be F.O.B. Exton, Pennsylvania, USA via standard
freight carrier, using shipper of Buyer. Buyer shall be responsible for all
delivery costs and will be invoiced for such by Seller. Title to and risk of
loss in all Products sold hereunder shall pass to Buyer upon loading for
shipment at Seller’s plant.

14. TERMS OF PAYMENT: Buyer will pay to Seller the Invoiced Price net cash
thirty (30) days from date of Seller’s invoice. Seller may impose a late payment
service charge of 1.5% per month on invoices not paid when due. All payments
shall be in United States currency.

15. FINANCIAL RESPONSIBILITY: In the event Buyer fails to fulfill the terms of
payment, or in case Seller shall have reasonable doubt at any time as to Buyer’s
financial responsibility, Seller may decline to make further deliveries except
upon receipt of cash or satisfactory security.

16. FORCE MAJEURE: No liability shall result from delay in performance, or
nonperformance, caused by circumstances beyond the control of the party
affected, including, but not limited to, Act of God, fire, flood, war,
Government action, or accident. Quantities so affected may be eliminated from
the Agreement without liability, but the Agreement shall remain otherwise
unaffected, except that in the event Seller fails to deliver an amount to Buyer
under this Section 16 following a forty-five (45) day cure period, Buyer may
source Product itself or through a third party, to the extent of such failure by
Seller, without breaching any exclusivity provisions of this Agreement. If
Seller invokes this Section 16, any deliveries of Product subject to this
Provision will be credited against the Annual Minimum. Any party claiming the
benefit of this Section shall promptly so notify the other party.



--------------------------------------------------------------------------------

17. GOVERNMENT REGULATION/APPROVALS – RESPONSES TO THIRD PARTY COMPLAINTS OR
CLAIMS: Buyer shall be responsible for obtaining all necessary government
approvals to market any device incorporating the Products. Seller shall
manufacture Products under this Agreement in material compliance with the U.S.
Quality System Regulation (QSR) and ISO 13485. Any changes to the Specifications
relating to the Products must be agreed to in writing by both parties before
such changes are implemented. Seller considers process validation to be a
requirement of the QSR; therefore, Buyer shall either fund such required
validations, subject to negotiation with Seller regarding the price and extent
of validation, or provide Seller with written confirmation that Buyer will
assume all responsibility for validation. Upon terms of confidentiality
acceptable to Seller, Seller agrees to cooperate with Buyer in obtaining any
such governmental approvals, including providing required information to the FDA
or any other governmental agency requesting the information to the extent such
information is readily available or can be developed at little or no cost to
Seller, unless Buyer agrees to fund such information research and preparation.
Similarly, Seller agrees to provide reasonable assistance, including information
and data, as needed by Buyer to respond to complaints or claims asserted by
third parties regarding devices incorporating the Products. If services or
consulting is required to respond to issues raised by a governmental agency or
in a complaint or claims asserted by a third party beyond what is customarily or
reasonably provided without charge (“Supplemental Consulting”), Seller will
notify Buyer of its intent to charge for Supplemental Consulting with an
estimate for anticipated charges. If, after notice of Seller’s intent to charge,
Buyer requests such Supplemental Consulting, Seller will charge at a rate that
is discounted by twenty percent (-20%) from its regular consulting rates.

18. DOCUMENTS INCORPORATED BY REFERENCE: The following documents are hereby
incorporated by reference:

A. Schedule A, entitled “Products Specifications”.

B. Schedule B, entitled “Pricing”.

19. ADVERSE EVENTS, COMPLAINTS AND EFFECTS: Buyer will investigate all adverse
events, complaints and effects of which Buyer has direct or indirect knowledge,
in regard to any of Buyer’s devices which incorporate Products. Buyer agrees to
promptly report to Seller any such events, complaints or effects that may relate
to Products. Buyer shall be responsible for all medical device reporting (MDR),
vigilance reporting and/or recalls associated with any devices made or sold by
Buyer which incorporate Products. Seller shall be notified in writing about any
such reports or recalls that appear to relate to Products.

20. COMPLIANCE WITH LAW: Each party represents that it is and will remain in
material compliance with all applicable federal, state and local laws,
regulations and orders, regarding the manufacture and distribution of Products
or product that incorporate Products.

21. INDEPENDENT CONTRACTOR: The employees, methods, equipment and facilities of
each party shall at all times be under that party’s exclusive direction and
control. Buyer’s relationship to Seller under this Agreement shall be that of an
independent contractor and nothing in this Agreement shall be construed to
constitute either party, or any of its employees, an agent, associate, joint
venturer or partner of the other party.

22. NOTICES: All notices required hereunder shall be sent by certified mail
return receipt requested, or by telex confirmed by



--------------------------------------------------------------------------------

such certified mail, to the party to be notified at its following address or at
such other address as shall have been specified in written notice from the party
to be notified. If to “Seller”, addressed to: Kensey Nash Corporation, 735
Pennsylvania Drive, Exton, PA 19341, attention: Joseph W. Kaufmann. If to
“Buyer”, addressed to: St. Jude Medical, Cardiology Divison, Inc. d/b/a St. Jude
Medical, Cardiovascular Division 177 East County Road B, St. Paul, MN 55117,
attention: Vice President Finance and Supply Chain with a copy to: Vice
President and General Counsel, St. Jude Medical, Cardiovascular Division, 177
East County Road B, St. Paul, MN 55117.

23. ASSIGNMENT: This Agreement is not assignable or transferable by one party,
in whole or in part, without the prior written consent of the other party, which
consent shall not be unreasonably withheld, provided, however, that Buyer may
assign this Agreement without Seller’s consent to an affiliate or a purchaser of
all or substantially all of Buyer’s assets.

24. CLAUSE HEADINGS: The headings of clauses contained herein are used for
convenience and ease of reference and shall not limit the scope or intent of the
clause.

25. ENTIRETY OF AGREEMENT: This Agreement embodies the entire agreement and
understanding between Seller and Buyer regarding the supply of collagen plugs
for calendar years 2011 and 2012 and any extension of this Agreement beyond 2011
and 2012. The parties expressly agree that the parties’ Supply Agreement dated
June 30, 2005, as amended, applies to orders for deliveries of collagen plugs in
calendar year 2010 (“Prior Agreement”) and that the Prior Agreement will expire
and terminate according to its terms on December 31, 2010. No amendment,
modification or release from any provision hereof shall be of any force or
effect unless it is in writing, signed by the parties, and specifically refers
to this Agreement.

26. WAIVER: No waiver by either party or any breach of the covenants herein
contained to be performed by the other party shall be construed as a waiver of
any succeeding breach of the same or any other covenants or conditions hereof.

27. TERMINATION: The Agreement may be terminated by either party if:

27.1 The other party is in material breach of any material term or obligation of
this Agreement and such material breach is not cured within thirty (30) days
after receipt of written notice of such material breach from the terminating
party, provided however, that if the nature of the breaching party’s obligations
are such that more than thirty (30) days are required for cure, then such party
shall not be in default if it shall have commenced performance to cure within
the thirty (30) day period and thereafter diligently attempts to complete
performance of cure.; or

27.2 The other party is adjudicated insolvent, has a receiver of its assets or
property appointed, or files or has filed against it a petition in bankruptcy
and such breach is not cured within sixty (60) days of such event; or

27.3 The other party ceases or threatens to cease to carry on all or any
substantial part of its business that is relevant to this Agreement; or

27.4 The parties’ obligations pursuant to Sections 8, 9, 11, 19, 20, 28, 29 and
30 shall survive termination or expiration of this Agreement.

28. CONFIDENTIALITY: Both parties acknowledge that before and during the Term,
both parties may provide or may continue to provide the other with certain
proprietary and confidential information, including, without limitation, prices,
data, designs, plans, drawings, technical information, trade secrets, know-how,
processes, customer information, complaint analysis and



--------------------------------------------------------------------------------

investigation, marketing strategies and competitive information (“Confidential
Information”). Each agrees that it will not, during the Term, or after, for any
reason, publish or disclose to any third party, except to the FDA or other
competent regulatory agency, without the advance, express written authorization
from the other party, any such Confidential Information, nor, except to the
extent such Confidential Information is necessary in performance of this
Agreement, will it use such Confidential Information.

28.1 Confidential Information does not include information which (i) is known to
the receiving party prior to receipt from the disclosing party; or (ii) is or
becomes public knowledge without breach of the disclosing party’s obligation; or
(iii) is rightfully acquired by the disclosing party from a third party without
restriction on disclosure or use; or (iv) is publicly disclosed or used
following disclosing party’s receipt of written consent for such disclosure or
use by an officer of the other party; or (v) disclosure is compelled by
deposition, subpoena or other judicial requirement or governmental action, as
evidenced by advice of legal counsel, provided that the receiving party give the
disclosing party prompt advanced written notice of the Confidential Information
to be disclosed as far in advance of its disclosure as is reasonably possible,
practicable and legally permissible to permit the other party to obtain a
protective order or take other responsive action.

28.2 The requirements of this Section terminate five (5) years after the
termination or expiration of this Agreement or any renewal of this Agreement.
Upon termination or expiration of this Agreement, and upon request of the other
party, all materials and copies of Confidential Information shall be immediately
returned to the other party, except that the receiving party may retain one
archival copy in their respective legal department’s files for purposes of
monitoring compliance of this Agreement, and may also retain any required
documents or drawings required to be held in the Device History File or other
applicable QSR or regulatory file.

29. NO PUBLICITY: Neither Buyer nor Seller will issue any press release with
respect to this Agreement or any related agreements or the transactions
contemplated by the parties, or otherwise make any oral or written statements or
disclosures with respect to such agreements or transactions or the existence of
the parties’ relationship or discussions, without the prior written consent of
the other party, which consent shall not be unreasonably withheld, except to
those of such party’s employees and representatives as may need to know such
information for purposes of the transactions contemplated by the parties’
agreements, and except as may be required by applicable law or by obligations
pursuant to any listing agreement with or rules of any national securities
exchange. In the case of any such required disclosure, the disclosing party
will: (1) provide the other party with written notice of the required disclosure
at least forty-eight (48) hours in advance of such disclosure; and (2) limit
such disclosure to the minimum required under the applicable law or obligations.

30. NON-SOLICIT/NO-HIRE: During the term of this Agreement and for a period of
one (1) year thereafter, Seller and Buyer will not attempt to solicit nor
directly or indirectly hire the other party’s employees or subcontractors that
become known to Seller or Buyer through the performance of this Agreement.

31. CLOSED HERD: Seller shall maintain sufficient records to demonstrate that
raw material has met the requirements of a Closed Herd per current ISO 22442-2
for any such source of raw material where the Products are specified by Buyer to
come from a Closed Herd. Specific requirements for sourcing of Products shall be
controlled by Specifications and any applicable laws or regulations.



--------------------------------------------------------------------------------

32. COUNTERPARTS: This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.

Accepted:

 

Kensey Nash Corporation    

St. Jude Medical, Cardiology Division, Inc.

d/b/a St. Jude Medical, Cardiovascular Division

By:  

/s/ Joseph W. Kaufmann

      Name:  

Joseph W. Kaufmann

    By:  

/s/ Brian Hansen

Title:  

President & CEO

    Name:  

Brian Hansen

Date:  

June 21, 2010

    Title:  

Vice President Finance

      Date:  

June 23, 2010



--------------------------------------------------------------------------------

SCHEDULE A

PRODUCTS SPECIFICATIONS

Specifications follow this page.

** [13 pages redacted]

 

     KNC    SJM Initials    JWK    BH

Date

   6/21/10    6/23/10



--------------------------------------------------------------------------------

SCHEDULE B

PRICING

All Collagen Plug prices in the chart below are effective for orders placed for
delivery in calendar years 2011 and 2012 and are for closed herd derived
Product, or Australian derived Product.

** [1 page redacted]

 

     KNC    SJM Initials    JWK    BH

Date

   6/21/10    6/23/10